Case 1:21-cv-00083-SPB Document 8 Filed 06/08/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL J. JOHNSON, I, )
Plaintiff, ) C.A. No. 21-83 Erie
)
Vv. )
)
TITUSVILLE, PA CITY MANAGER, )
et al., ) District Judge Susan Paradise Baxter
Defendants. )
MEMORANDUM ORDER

 

Plaintiff Michael J. Johnson, I, filed this pro se civil rights action on March 9, 2021. On
March 31, 2021, this Court issued an Order directing Plaintiff to provide USM-285 form service
instructions for each Defendant by April 20, 2021, so that Defendants can be properly served
with the complaint in this matter [ECF No. 5]. After Plaintiff failed to comply with this Order,
the Court issued a second order on May 11, 2021, requiring Plaintiff to provide service
instructions for each Defendant by May 31, 2021 [ECF No. 7}. This Order specified further that
Plaintiff's failure to provide the required service form within such time would result in the
dismissal of this action for failure to prosecute. To date, Plaintiff has failed to provide the
required service instructions to allow this case to proceed.

The United States Court of Appeals for the Third Circuit has set out a six-factor
balancing test to guide a court in determining whether dismissal of a case is appropriate. Poulis_

v. State Farm Fire and Casualty Co., 747 F.2d 863 (3d Cir. 1984). The court must consider: 1)

 

the extent of the party's personal responsibility; 2) the prejudice to the adversary caused by the

failure to meet scheduling orders and respond to discovery; 3) a history of dilatoriness;
Case 1:21-cv-00083-SPB Document 8 Filed 06/08/21 Page 2 of 2

4) whether the conduct of the party or attorney was willful or in bad faith; 5) the effectiveness of
sanctions other than dismissal, which entails an analysis of alternative sanctions; and 6) the
meritoriousness of the claim or defense. Id. at 868. Not all of the six factors need to weigh in
favor of dismissal before dismissal is warranted. Hicks v. Feeney, 850 F.2d 152 (3d Cir. 1988).

Applying the Poulis factors to the present matter, this Court finds that dismissal of this
case is appropriate. For the last several months, Plaintiff has taken none of the necessary steps to
prosecute this case against Defendants. In particular, Plaintiff has failed to comply with two
Orders of this Court directing Plaintiff to provide service instructions to enable the United States
Marshal to serve Defendants in this case. Alternative sanctions, such as monetary penalties, are
deemed inappropriate.

AND NOW, this 8th day of June, 2021,

IT IS HEREBY ORDERED that this case is DISMISSED due to Plaintiff's failure to

prosecute. The Clerk is directed to mark this case CLOSED.

SUSAN PARADISE BAXTER
United States District Judge
